



EXHIBIT 10.11



FIRST AMENDMENT TO
UPDATED TERM SHEET


THIS FIRST AMENDMENT TO UPDATED TERM SHEET (this “First Amendment”), dated as of
April 28, 2018 and effective as of the Amendment Effective Date (as defined
below) is entered into by and between T-Mobile US, Inc. (the “Company”) and
Michael Sievert (“Executive”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Term Sheet (as
defined below).
RECITALS
WHEREAS, the Company and Executive are parties to that certain Updated
Compensation Term Sheet, dated as of January 1, 2017 (the “Term Sheet”), which
sets forth the terms and conditions of Executive’s employment as Chief Operating
Officer of the Company;
WHEREAS, the Company anticipates entering into a Business Combination Agreement
with Sprint Corporation and certain other parties named therein (the “BCA”) on
or around April 29, 2018; and
WHEREAS, in connection with the Company’s entrance into the BCA, effective as of
the date on which the BCA is fully executed (the “Amendment Effective Date”),
the Company and Executive mutually desire to amend the Term Sheet as set forth
herein.
NOW, THEREFORE, in consideration of Executive’s continued service with the
Company, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, effective as of the Amendment Effective Date,
the Company and Executive hereby agree as follows:
AMENDMENT
1.
The references to “Chief Operating Officer (“COO”) of the Company” in Attachment
A and in the Sections entitled “General” and “Position” in the Term Sheet are
hereby deleted and replaced with “President and Chief Operating Officer (“COO”)
of the Company”.



2.
The following is hereby added as the last sentence of the Section entitled
“Position” in the Term Sheet:



“Upon the Closing of the Transaction (each as defined below), you will serve as
President and COO of the principal entity resulting from the Transaction (such
principal entity, “NewCo”).”
3.
The following is hereby added as the second sentence of the first bullet point
under the Section entitled “Compensation - Salary”:



“Effective as of the Amendment Effective Date, your annual rate will increase to
$1,200,000 per year.”
4.
The following is hereby added as the second sentence of the first bullet under
the Section entitled “Compensation - Long-Term Incentive (LTI)”:



“Effective as of the Amendment Effective Date, with the next annual LTI award
after such date anticipated to be granted in February 2019, your annual LTI
award target value (as determined by the Compensation Committee or the Section
16 Subcommittee of the Company’s Board of Directors) will automatically increase
to $10,350,000.”




1

--------------------------------------------------------------------------------





5.
The following is hereby added as the last paragraph of the Section entitled
“Compensation” in the Term Sheet:



“Transaction PRSUs:
•
Effective as of the Amendment Effective Date, the Company will grant to you,
under the Plan, a one-time award of performance-based restricted stock units
(“PRSUs”) with respect to a number of shares of Company common stock equal to
the quotient of $20,000,000 divided by the volume weighted average price of the
Company’s common stock over the 90 calendar-day period ending with (and
including) April 27, 2018, rounded up to the nearest whole share (the
“Transaction PRSUs”).



•
The Transaction PRSUs will be subject to substantially the same terms and
conditions applicable to the award of PRSUs granted to you on February 15, 2018,
except that: (i) 50% of the Transaction PRSUs shall be eligible to vest upon the
earlier of (x) the closing (the “Closing”) of the transactions (collectively,
the “Transaction”) contemplated by the BCA and (y) the third (3rd) anniversary
of the Grant Date, and (ii) the remaining 50% of the Transaction PRSUs shall be
eligible to vest on the third (3rd) anniversary of the Grant Date. Vesting of
the Transaction PRSUs shall be based on the Company’s total shareholder return
relative to the Company’s peer group during the applicable performance period,
subject to your continued employment through the applicable vesting date, and
further subject to accelerated vesting upon certain terminations of your
employment in accordance the Section entitled “Severance” below and the
Transaction PRSU award agreement (and any other applicable Company plan or
arrangement in which you participate). In addition, for purposes of determining
the level of attainment of the total shareholder return performance goals
applicable to the Transaction PRSUs, the Company’s and each peer company’s share
price shall equal (x) as of the grant date, the volume weighted average price of
the Company’s (or such peer company’s) common stock over the 90 calendar-day
period ending with (and including) April 27, 2018, (y) as of the Closing, the
average closing price of the Company’s (or such peer company’s) common stock
over the thirty (30) calendar days immediately following the Closing, and (z) as
of the third (3rd) anniversary of the Grant Date, the average closing price of
the Company’s (or such peer company’s) common stock over the 30 calendar-day
period ending on such third (3rd) anniversary.”



6.
The first sentence of the Section of the Term Sheet entitled “Severance”
(including the three bullet points and three sub-bullet points thereafter) is
hereby amended and restated in its entirety as follows:



“If you are terminated by the Company other than for cause or are constructively
discharged (each, a “qualifying termination”), the Company will pay or provide
to you the following, conditioned on the release requirement provided below:
•
The Company will pay you an amount equivalent to two times the sum of (i) the
annual base salary and (ii) Target STI for which you are eligible, payable in a
single cash payment (less required tax withholdings) no later than 74 days
following such qualifying termination; plus



•
The Company will pay you any STI for the last completed fiscal year of the
Company preceding the termination date that is unpaid as of the termination
date, irrespective of whether you are employed on the normal payment date,
payable in a single cash payment (less required tax withholdings) no later than
74 days following such qualifying termination; plus







2

--------------------------------------------------------------------------------





•
The Company will pay you a pro rata STI award for the fiscal year of the Company
in which the qualifying termination occurs, based on the number of days in the
fiscal year through the date of the qualifying termination divided by 365 and
based on actual performance results for the fiscal year, payable no later than
March 15 following the end of the fiscal year; plus



•
During the period commencing on the date of your qualifying termination and
ending on the earlier of the end of the eighteenth (18th) full calendar month
following such termination date or the date on which you become eligible for
coverage under a subsequent employer’s group medical and dental plans (in either
case, the “COBRA Period”), subject to your valid election to continue healthcare
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), the Company will continue to provide to you and your dependents, at the
Company’s sole expense, coverage under its group medical and dental plans at the
same levels in effect on the termination date; provided, however, that if (i)
any plan pursuant to which such benefits are provided is not, or ceases prior to
the expiration of the continuation coverage period to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
(ii) the Company is otherwise unable to continue to cover you or your dependents
under its group health plans, or (iii) the Company cannot provide the benefit
without violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), then, in any such case, an amount equal to the
dollar value of the balance of the Company’s subsidy shall thereafter be paid to
you in substantially equal, then-currently-taxable monthly installments over the
COBRA Period (or remaining portion thereof). In the event the Company-subsidized
portion of the coverage cost paid on you or your dependents’ behalf during the
COBRA Period, as described above, would cause you to be taxable on
reimbursements under the applicable plans by reason of the application of
Section 105(h) of the Code (and the Company is not paying such amounts to you in
then-currently-taxable monthly installments as contemplated by the preceding
sentence), such Company-subsidized portion of the coverage cost will to be
imputed as taxable income to you; plus



•
The Company shall, at its sole expense and on an as-incurred basis, provide you
with outplacement counseling services directly related to your qualifying
termination, for up to twelve (12) months following the termination date, the
provider of which shall be selected by the Company; plus



•
With respect to any then-outstanding LTI or other equity awards awards
(including your Transaction PRSUs, Special Award or other equity awards), unless
the applicable award agreement provides for better treatment for you:

 
◦
Each outstanding LTI award that is not subject to any performance vesting
condition as of the date of the qualifying termination (each, a “Time-Based
Award”), will vest in full (to the extent then-unvsted) on the date on which the
release described below becomes effective and irrevocable (the “Release
Effective Date”) (and shall remain outstanding and eligible to vest on the
Release Effective Date); and



◦
Each outstanding LTI award that is subject to any performance vesting condition
as of the date of the qualifying termination (each, a “Performance Award”) will
become earned and vested on the Release Effective Date (and shall remain
outstanding and eligible to vest on the Release Effective Date) as follows:







3

--------------------------------------------------------------------------------





▪
A portion of each Performance Award, determined by multiplying (i) the full
number of shares or units, as applicable, subject to such Performance Award by
(ii) a fraction, the numerator of which equals the number of days elapsed from
the commencement of the applicable performance period in effect as of your
qualifying termination through (and including) the date of such qualifying
termination and the denominator of which equals the total number of days in the
applicable performance period, shall vest upon the Release Effective Date based
on the actual level of actual performance determined as if the applicable
performance period had ended as of the last trading day immediately preceding
your termination date, and shall be paid to you no more than sixty (60) days
following the Release Effective Date (unless subject to any deferral of earned
and vested awards elected by you in accordance with the terms of the applicable
LTI award agreement(s), in which case such deferral shall dictate payment
timing); and



▪
The remaining portion of each Performance Award, determined by multiplying (i)
the full number of shares or units, as applicable, subject to such Performance
Award by (ii) a fraction, the numerator of which equals the number of days from
the date of your qualifying termination through the end of the applicable
performance period in effect as of your qualifying termination and the
denominator of which equals the total number of days in the applicable
performance period, shall vest upon the Release Effective Date at target, and
shall be paid to you no more than sixty (60) days following the Release
Effective Date (unless subject to any deferral of earned and vested awards
elected by you in accordance with the terms of the applicable LTI award
agreement(s), in which case such deferral shall dictate payment timing).



◦
In the event that you fail to execute the release described below in a timely
fashion, any portion of a Time-Based Award or Performance Award that has been
earned or paid to you after your qualifying termination but before your failure
to timely execute the release, you agree that you will have no right, title or
interest in such amount earned or paid and that you will cause such amount to be
returned immediately to the Company upon notice.”



7.
The definition of “Constructive Discharge” or “Good Reason” set forth on
Attachment A of the Term Sheet is hereby amended to add the following as subpart
2(vii) of such definition:



“(vii) you do not become CEO of the Company or NewCo, as applicable, with total
target direct compensation that is mutually acceptable to you and the Company or
NewCo, as applicable, within six (6) months after the earlier of the date on
which the Closing occurs or the date on which the Company publicly announces
that the Transaction will not close for any reason (as determined by the Company
in its discretion).”
8.
The last sentence of the definition of “Constructive Discharge” or “Good Reason”
set forth on Attachment A of the Term Sheet (which, for the avoidance of doubt,
provides that the Executive will not have “Good Reason” to resign if he is
offered certain positions by the Company or the





4

--------------------------------------------------------------------------------





principal entity resulting from a Change in Control and, after good faith
negotiations with the Company or its successor, declines) is hereby deleted in
its entirety.


9.
This First Amendment shall become effective as of the Amendment Effective Date.
If the BCA is not fully executed for any reason, this First Amendment shall be
null and void and of no force or effect.



10.
This First Amendment shall be and hereby is incorporated into and forms a part
of the Term Sheet.



11.
Except as expressly provided herein, all terms and conditions of the Term Sheet
shall remain in full force and effect.



(Remainder of page intentionally left blank)
    




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this First Amendment
as of the date first above written.




 
COMPANY
 
 
T-Mobile US, Inc.
 
 
 
 
 
 
/s/ Elizabeth McAuliffe
 
 
Name:
Elizabeth McAuliffe
 
 
Title:
EVP, Human Resources
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
/s/ Michael Sievert
 
 
Michael Sievert
 






